The opinion of the court was delivered by
Buchanan, J.
There is nothing in the objection, that the name of JohnEdwarcl Dorsey is not sufficiently set out. But the endorsement on the note, on which the suit was brought, appears to be in blank; and though the plaintiff might have "filled it up at any time before verdict, yet not having done so, he is not entitled to recover. There is nor distinction between this and the case of Ringgold vs. Tyson, decided by this court at December term, 1810, and we see nothing to shake the authority of that case.
JUDGMENT REVERSED,